ACCEPTED
                                                                                         01-15-00411-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     6/1/2015 4:25:39 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK
                              NO. 01-15-00411-CR

                         IN THE COURT OF APPEALS
                      FOR THE FIRST JUDICIAL DISTRICT                  FILED IN
                                                                1st COURT OF APPEALS
                             HOUSTON, TEXAS                         HOUSTON, TEXAS
                                                                6/1/2015 4:25:39 PM
                                                                CHRISTOPHER A. PRINE
                           Ex parte Julio J. Lebron                     Clerk



             On Appeal from the County Criminal Court at Law No. 15
                              Harris County, Texas
                           Trial Court No. 2020596


                    APPELLANT'S MOTION TO DISMISS


     Julio J. Lebron, through Jonathan Landers, files this motion to dismiss his

appeal. As the State of Texas notes in its reply briefing filed on this date the

criminal case against Julio J. Lebron was dismissed on May 28, 2015, the day

before his trial was to begin. Because the criminal case has been dismissed and

Julio J. Lebron has been released from custody, he requests that his appeal be

dismissed.

     Texas Rule of Appellate Procedure article 42.2 provides:

     (a) At any time before the appellate court's decision, the appellate court may

     dismiss the appeal upon the appellant's motion. The appellant and his or her

     attorney must sign the written motion to dismiss and file it in duplicate with

     the appellate clerk, who must immediately send the duplicate copy to the trial

     court clerk.
      Appellant Lebron certifies that immediately below is my original signature

affixed by my own hand:




Date: ' / ; l~ots



                                     Respectfully submitted,

                                      g,Ml,a;tk/7 a&u~
                                     e.
                                     Jonathan D. Landers
                                     State Bar No. 24070101
                                     2817 W. TC Jester Blvd., Suite M
                                     Houston, Texas 77018
                                     713-301-3153 (Phone)
                                     713-685-5020 (FAX)
                                     Jlanders. law@gmai I.com
                                     LA WYER FOR APPELLANT




                          CERTIFICATE OF SERVICE

I certify that a copy of this motion to dismiss has been delivered to the Harris

County District Attorney's Office on 06/01/2015 through thee-filing system.




                                     Jonathan Landers
                     NO. 01-15-00411-CR

                IN THE COURT OF APPEALS
             FOR THE FIRST JUDICIAL DISTRICT
                    HOUSTON, TEXAS


                  Ex parte Julio J. Lebron


     On Appeal from the County Criminal Court at Law No. 15
                      Harris County, Texas
                   Trial Court No. 2020596


                           ORDER

 Upon considering APPELLANT'S MOTION TO DISMISS-

It is ordered GRANTED.



Signed this _ _ day of _ _ _ _ _ _ , 2015.




                            JUDGE PRESIDING